Citation Nr: 1227207	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's appeal was before the Board in March 2009 and September 2009.  In June 2011, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court.  In a January 2012 Joint Motion for Remand (JMR), the Court Clerk remanded the issue to the Board.  

A letter was sent to the Veteran and his attorney in April  2012 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran's attorney in June 2012. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, while the evidence of record suggests a relationship between the Veteran's current symptomatology and his service, clarification is required with respect to whether the Veteran has PTSD, and if so, whether it is the result of his alleged in-service sexual assault or another, possibly non-military, stressor.  VA's duty to assist by providing a VA examination is thus triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service).

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed PTSD.  A copy of this Remand and the entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, service personnel records, VA and private treatments records, and the statements of the Veteran and his girlfriend with respect to the alleged stressor.  

After a mental status examination, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptomatology meets the criteria for PTSD due to the alleged sexual assault stressor, detailed by the Veteran in his October 2005 stressor statement and other statements associated with the claims file.  

As service connection for a non-PTSD acquired psychiatric disability was the subject of a previous final Board decision, the examiner should limit the examination and opinion(s) to whether the Veteran has PTSD, and not address whether he has any non-PTSD acquired psychiatric disability.  The examiner should fully explain all stated opinions, and discuss the documentary or clinical basis or bases on which the opinion(s) is/are made.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

